
	
		IB
		Union Calendar No. 131
		112th CONGRESS
		1st Session
		H. R. 963
		[Report No.
		  112–204]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 8, 2011
			Mr. Smith of Texas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 12, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Homeland Security Act of 2002
		  to provide immunity for reports of suspected terrorist activity or suspicious
		  behavior and response.
	
	
		1.Short titleThis Act may be cited as the
			 See Something, Say Something Act of
			 2011.
		2.Amendment to the
			 Homeland Security Act of 2002
			(a)In
			 generalSubtitle H of title
			 VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by
			 adding at the end the following:
				
					890A.Immunity for
				reports of suspected terrorist activity or suspicious behavior and
				response
						(a)Immunity for
				reports of suspected terrorist activity or suspicious behavior and
				response
							(1)In
				generalAny person who, in good faith and based on objectively
				reasonable suspicion, makes, or causes to be made, a voluntary report of
				covered activity to an authorized official shall be immune from civil liability
				under Federal, State, and local law for such report.
							(2)False
				reportsParagraph (1) shall not apply to any report that the
				person knew to be false or was made with reckless disregard for the truth at
				the time that the person made that report.
							(b)Immunity for
				response
							(1)In
				generalAny authorized official who observes, or receives a
				report of, covered activity and takes reasonable action in good faith to
				respond to such activity shall have qualified immunity from civil liability for
				such action, consistent with applicable law in the relevant jurisdiction. An
				authorized official as defined by section (d)(1)(A) not entitled to assert the
				defense of qualified immunity shall nonetheless be immune from civil liability
				under Federal, State, and local law if such authorized official takes
				reasonable action, in good faith, to respond to the reported activity.
							(2)Savings
				clauseNothing in this subsection shall—
								(A)affect the ability
				of any authorized official to assert any defense, privilege, or immunity that
				would otherwise be available; and
								(B)be construed as
				affecting any such defense, privilege, or immunity.
								(c)Attorney fees
				and costsAny authorized official or other person found to be
				immune from civil liability under this section shall be entitled to recover
				from the plaintiff all reasonable costs and attorney fees.
						(d)DefinitionsIn
				this section:
							(1)Authorized
				officialThe term authorized official means—
								(A)any officer,
				employee, or agent of the Federal government with responsibility for
				preventing, protecting against, disrupting, or responding to a covered
				activity; or
								(B)any Federal,
				State, or local law enforcement officer.
								(2)Covered
				activityThe term covered activity means any
				suspicious transaction, activity, or occurrence indicating that an individual
				may be engaging, or preparing to engage, in a violation of law relating to an
				act of terrorism (as that term is defined in section 3077 of title 18, United
				States
				Code).
							.
			(b)Amendment to the
			 table of contentsThe table of contents for the Homeland Security
			 Act of 2002 is amended by inserting at the end of subtitle H of title VIII the
			 following item:
				
					
						Sec. 890A. Immunity for reports of suspected terrorist activity
				or suspicious behavior and
				response.
					
					.
			
	
		September 12, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
